  Case 4:20-cv-00089-RSB-CLR Document 10 Filed 09/29/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 TAVORIS L. JOHNSON,

               Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-089

        v.

 SHERIFF JOHN T. WILCHER,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s June 4, 2020, Supplemental Report and Recommendation, (doc. 9), to which Plaintiff has

not filed an objection. The Court, therefore, ADOPTS the Report and Recommendation, (doc.

4), and the Supplemental Report and Recommendation, (doc. 9), as its opinion. Plaintiff’s motion

to proceed in forma pauperis, (doc. 2), is therefore DENIED and the Complaint, (doc. 1), is

DISMISSED. Plaintiff’s motion to amend, (doc. 7), is also DENIED.

       Pro se plaintiff Tavoris Johnson filed this 42 U.S.C. § 1983 action based on various alleged

defects in the Chatham County Detention Center’s response to COVID-19. (Doc. 1, pp. 5-6.) A

Report and Recommendation was issued in this case on April 28, 2020, recommending dismissal

because plaintiff had previously filed at least three meritless actions. (Doc. 4.) In response,

plaintiff filed an objection and a motion to amend his complaint. (Docs. 6, 7.) As the objection

did not identify any errors in the Report and Recommendation but instead referenced plaintiff’s

intention to amend his pleadings, (see doc. 6), the Magistrate Judge construed the objection to

incorporate the arguments offered in support of the proposed amendment and issued a
      Case 4:20-cv-00089-RSB-CLR Document 10 Filed 09/29/20 Page 2 of 3



Supplemental Report and Recommendation, renewing the recommendation of dismissal. (Doc.

9.)

         Under the Federal Rules of Civil Procedure, “[a] party may amend its pleading once as a

matter of course” prior to service. Fed. R. Civ. P. 15(a)(1). If, however, a plaintiff chooses to

file a motion to amend rather than filing an amended complaint as a matter of course, the Court

may deny the proposed amendment for futility “when the complaint as amended would still be

properly dismissed.” Coventry First, LLC v. McCarty, 605 F.3d 865, 870 (11th Cir. 2010)

(quoting Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007)). As noted in the Supplemental

Report and Recommendation, the proposed amendment cannot salvage plaintiff’s claims. (Doc.

9, pp. 3–4.) Having accumulated three strikes under the Prison Litigation Reform Act, plaintiff

cannot proceed in forma pauperis absent an allegation that he is “under imminent danger of serious

physical injury,” 28 U.S.C. § 1915(g), and the allegation must be supported by specific facts of an

existing threat to his health and safety. See Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir.

1999) (an imminent danger of serious physical injury must exist at the time the complaint is filed);

Brown v. Johnson, 387 F.3d 1344, 1349 (11th Cir. 2004) (“[A] prisoner must allege a present

imminent danger, as opposed to a past danger, to proceed under section 1915(g).”). Though

plaintiff does state that the current COVID-19 pandemic places him in “imminent danger” and

causes him fear for his “health and life while being detained,” (doc. 7, p. 7), his apprehensions are

far too speculative to overcome § 1915(g)’s bar against repeated meritless claims. See Brown,

387 F.3d at 1350 (a “general assertion is insufficient to invoke the exception to § 1915(g) absent

specific fact allegations of ongoing serious physical injury, or of a pattern of misconduct

evidencing the likelihood of imminent serious physical injury”) (internal quotation omitted). The

proposed amendment, therefore, would be futile.



                                                 2
   Case 4:20-cv-00089-RSB-CLR Document 10 Filed 09/29/20 Page 3 of 3



        Accordingly, plaintiff’s motion to amend is DENIED. (Doc. 7). The Court ADOPTS

the Report and Recommendation, (doc. 4), and Supplemental Report and Recommendation, (doc.

9), as its opinion. Plaintiff’s motion to proceed in forma pauperis is DENIED, (doc. 2), and the

Complaint, (doc. 1), is DISMISSED. The Court DIRECTS the Clerk of Court to CLOSE this

case.

        SO ORDERED, this 29th day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               3
